Title: To Thomas Jefferson from John Barnes, 27 October 1803
From: Barnes, John
To: Jefferson, Thomas


          
            
              Sir
            
            Geo: Town 27 Oct 1803
          
          I have sent to the B. at W. for the Cashiers draft in favr. of D. Gelston Esqr: on B. B. NYork for $55.62 and shall write him of the Wines safe arrival—the depy: Collector of Alexa also advises of their being forwarded to Washingn. have wrote him for his a/c of expences,
          
          by Mr Dougherty you will $25 in 5 dolr notes,
          I am most Respectfully Sir Your Obed H St
          
            
              John Barnes
            
          
        